Citation Nr: 1146962	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent from April 19, 2001, and in excess of 20 percent as of November 1, 2001, for residuals of low back strain with degenerative disc disease (DDD), L4-S1. 

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

3. Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Appeals Management Center (AMC) in Bay Pines, Florida, and the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2009 the case was remanded to the RO, via the AMC, for further development.  

In May 2011 the Veteran submitted additional evidence and argument to the Board accompanied by a waiver of review by the agency of original jurisdiction.  

The Board is cognizant of recent Court of Veterans Appeals precedent indicating that that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be can be part of a claim for increased compensation. See Rice v. Shinseki, 22 Vet. App. 447, 453-454   (2009).  The TDIU claim is not developed for appellate review, and if such claim is desired, the Veteran and/or his representative should raise such this issue with the RO.


FINDINGS OF FACT

1.  From April 19, 2001 to November 1, 2001, the Veteran's low back disability was manifested by mild limitation of motion.  Moderate limitation of motion, moderate disc disease, muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position, were not shown.   

2.  From November 1, 2001, the Veteran's low back disability has been manifested by moderate limitation of motion or moderate disc disease, and the Veteran has been separately rated for radiculopathy of both extremities.  Severe limitation of motion, severe disc disease, additional separately ratable neurological impairment, incapacitating episodes, forward flexion to 30 degrees or less and ankylosis have not been shown. 

3.  The Veteran's low back disability has been manifested by radiculopathy of the bilateral lower extremities that has approximated no more than mild incomplete paralysis of the sciatic nerve as to either side. 


CONCLUSIONS OF LAW

1.  From April 19, 2001 to November 1, 2001, the criteria for a rating in excess of 10 percent for residuals of low back strain with degenerative disc disease (DDD), L4-S1were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.10, 4.40 4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (2002); Diagnostic Code (Code) 5293 (in effect from September 23, 2002 through September 25, 2003), Code 5243 (2011). 

2.  From November 1, 2001, the criteria for a rating in excess of 20 percent for residuals of low back strain with degenerative disc disease (DDD), L4-S1 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.10, 4.40, 4.71a, Codes 5292, 5293 (2002); Code 5293 (in effect from September 23, 2002 through September 25, 2003), Code 5243 (2011). 

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity has been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Code 8520 (2011). 

4.  The criteria for a 10 percent (but no higher) rating for radiculopathy of the right lower extremity has been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8520 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in September 2006 and May 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a January 2009 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, Social security records, private medical records and the report of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.  

II.  Factual Background 

A January 1999 (date) private nerve conduction study/electromyography report produced a diagnostic impression of a normal study of all nerves tested, including the bilateral peroneal, tibial and sural nerves of the lower extremity.  

In a statement submitted along with his April 2001 claim the Veteran indicated that his lumbar spine degenerative disc disease had left him with constant numbness in his right leg.  He could feel the disc pushing against his right lower back every day since.  He indicated that he had had to stay in bed for months at a time.  The pain was so severe that he could not sleep at night.  He also could not drive for a long period of time or sit for a long period of time.  Additionally, he couldn't stand for a long period of time.  He noted that the burning sensation in his back was caused by his disc degenerating.  He'd missed months of work as a result of his back problems and could not hold a job because of it.   

In an April 2001 statement, the Veteran's wife indicated that throughout their marriage the Veteran had had problems with his back.  During all of his jobs after service he had experienced back reinjuries and usually the pain from the reinjury would eventually go away.  As the years progressed, it began to take longer for his back to recover.  Even though he was able to function, there was still soreness and stiffness.  Since 1998 to the present time, it had progressed from tolerable pain to unbearable pain.  There were reportedly times when two or three months would pass where the pain was so severe that the Veteran could only go from the bed to the couch and to the restroom.  He was in the house all that time and not able to walk outside.  The pain had reportedly made him a prisoner in his own home at times.  

A May 2001 MRI of the lumbar spine produced a diagnostic impression of early degenerative disc disease with focal small herniated disc at L4-5 and L5-S1.  

On June 2001 VA examination, the Veteran reported pain in the center of the low back with a dull and constant ache.  There was numbness and tingling in the right anterior thigh and the dorsal aspect of both feet.  The Veteran denied any radiculopathy in the legs.  Driving and walking aggravated the pain and lying down on the couch relieved the pain somewhat but he had to constantly change positions to get relief.  He indicated that he was not able to run or lift weights.  

Physical examination showed posture and coordination within normal limits.  The Veteran's gait was slow and guarded.  He was able to heel/toe walk.  Straight leg raising was negative.  There was negative clonus and a downgoing Babinski.  Sensation was diminished on the right dorsal aspect of both feet.  Motor strength was 5/5 in the bilateral lower extremities.  Deep tendon reflexes were 2/4 and symmetrical.  There were no pathological reflexes elicited.  Dorsalis pedis and posterior tibial pulses were present.  The Veteran ambulated without assistance.  There was normal alignment and curvature of the spine and normal muscle size and tone.  There was normal range of motion of the spine and the bilateral lower extremities.  

The examiner noted that the May 2001 MRI of the spine had shown a herniated nucleus pulposus at L4-5 and L5-S1.  

Records from the Veteran's Social Security Administration (SSA) file from 1998 to 2002 show treatment and evaluation of low back disability.  Private medical records from 1998 to 2001 included within the Veteran's SSA file show that the Veteran received recurrent evaluation and treatment for low back pain.  

In a May 2001 SSA questionnaire the Veteran's wife indicated that the Veteran left the house twice a week for a short walk to try and keep some strength in his body.  He did not perform grocery shopping but could drive, although only for a short period.  He was unable to participate in any sports and had trouble sleeping due to back pain.  He did not do any household chores because he could not stand for long periods of time.  He was taking Naproxen and Methocarbamol for pain and he could no longer lift weights or do distance running.   The wife commented that she had seen the Veteran's back condition go from bad to worse.  He was unable to function at times and was in constant pain.  

A September 2001 physical residual functional capacity assessment indicates that the Veteran had a history of low back pain treated conservatively.  Range of motion was noted to be within normal limits for the spine and lower extremities.  Straight leg raise testing was negative.  Neurological functioning was normal.  It was noted that surgical intervention had been recommended.  The Veteran was noted to be able to occasionally lift 50 pounds, to frequently be able to lift 25 pounds to stand and/or walk about 6 hours in an 8 hour work day, sit (with normal breaks) about 6 hours in an 8 hour work day, push and/or pull (including operation of hand and/or foot controls) for an unlimited amount of time, other than activity involving lifting and/or carrying.  Additionally, no postural limitations were established.  It was noted that while the Veteran's back problems would reasonably cause pain and limitations, the severity of the Veteran's descriptions was more restrictive than the evidence indicated.  

In a February 2002 questionnaire, the Veteran indicated that he could not lift or carry due to continuous pain.  He was not able to walk, stand, sit, push or pull for long periods of time due to severe pain caused by herniated disks, degenerative disks compressing the lower part of his spine.  

During a 2002 interview, the Veteran indicated that he had nerve damage on his left side and had lost all reflexes in his left leg.  He reported that his left leg was "dead."  He also indicated that he took a 25 minute walk every day, which provided light exercise for his legs and back.  

In a May 2002 SSA decision, the agency found that the Veteran could not perform his past relevant work and that there were not a significant number of jobs in the national economy, which the Veteran could perform.  SSA found that the Veteran's degenerative disc disease represented a severe impairment.  SSA determined that in terms of lifting, carrying, pushing and pulling the Veteran was limited to 10 pounds.  With respect to walking and standing, he was limited to 2 hours of an eight hour day.  He used a cane in his left non-dominant hand.  

He was able to sit for up to 6 hours and required a sit/stand option throughout the work day at intervals not to exceed 20 minutes.  He was able to climb ramps or stairs only occasionally, was able to bend, stoop, kneel, crouch and crawl only occasionally and was unable to climb ropes, ladders and scaffolds, and was unable to work in environments of unprotected heights and dangerous moving machinery parts.  He was unable to operate hand controls that did not require more than occasional overhead reaching and he was unable to operate foot pedals more than occasionally.  The Veteran was afflicted with symptoms from a variety of sources to include chronic depression and complaints of pain and fatigue.  Based on the testimony of the vocational expert, SSA found that the Veteran would not be able to return to his past relevant work as his residual functional capacity only allowed for performing sedentary work.  

An October 2001 VA neurosurgery note shows that the Veteran reported that his low back pain had worsened in the last two years, with radiation to the bilateral extremities, right greater than left.  The Veteran described the pain as aching in nature with numbness/tingling in the bottom of both feet and all toes.  The pain was constant without positional relief.  It was noted that the Veteran was a forklift driver but had not worked for the past year due to his symptoms.  

Physical examination showed that gait was within normal limits with the Veteran able to heel/toe walk.  There was full range of motion of the lumbar spine with pain on extension.  Straight leg raising was negative in the sitting position with full strength in the bilateral lower extremities.  Deep tendon reflexes were 2/4.  The diagnostic assessment was lumbar degenerative disc disease.  The plan was to continue conservative management.  It was noted that the Veteran was not a surgical candidate at the present time.  

On November 2001 VA orthopedic examination, the Veteran reported that all of the times since he had had back pain in 1985, he had also experienced pain, weakness, fatigability, stiffness and a lack of endurance.  Treatment had consisted of over the counter and prescribed anti-inflammatory medicines.  He was currently taking Ibuprofen, which he indicated had not been very effective.  With a flare-up, he reported that he experienced pain to level 10, and he indicated that this occurred daily.  He stated that he had had daily back pain for the past year, whereas before his pain had been intermittent and related to heavy lifting or overstraining his back.  The Veteran indicated that even with medication, he could not get relief from his pain.  

Precipitating factors included prolonged standing, riding in a bumpy car or lifting more than 30 pounds.  He indicated that as a result of his back injury, he was no longer employable in his current job that required manual labor as he only lasted four days on his last construction job.  He had difficulty with sexual activity in the missionary position as he would sometimes get a catch in his back and he stated that he could not play sports with his children who were 7 and 11.  He did use a cane, which he stated that he had used for the last year. This was not a routine cane, however, but a stick that he had gotten, which was tall enough to help him bear weight.  He had been evaluated by the neurosurgeon at the Overton VAMC.  The surgeon referred the Veteran back to his primary care doctor for further follow-up and it was recommended that possibly he could be referred for epidural steroid injections.  The Veteran did come to the Overton VAMC ER in October 2001 and request that he have surgical intervention on his back.  It was during this intervention that he was given a steroid dose pack.  As a result of the back condition, the Veteran was reporting that he had some difficulty with putting on his shoes and socks but he was able to achieve this, along with putting on his pants.

Physical examination showed that the Veteran was able to ambulate on his tiptoes and heels.  Straight leg raising was negative bilaterally.  He could achieve a 90 degree angle but reported some pain and radiation down his right lower extremity at about 90 degrees.  Range of motion was 70 degrees flexion, 17 degrees right lateral flexion, 20 degrees left lateral flexion, 24 degrees extension.  The musculature of the low back was noted to be symmetrical and toned.  He had mild lumbar lordosis.  His motor strength was 5/5 in the lower extremities.  Reflexes were normal and sensation was intact to light touch, pinprick and vibratory sensation.  He did have some point tenderness to palpation of the lumbar discs as well as to the paraspinous musculature in the lumbar region.  There was no weakness.  He did ambulate with a limp that required a cane/stick for ambulation.  

The diagnosis was lumbar degenerative disc disease with a herniated disc at L4-5, L5-S1.  The Veteran did have functional loss manifested by an inability perform manual labor to support his family as well as pain. 

On November 2001 general medical examination, the Veteran reported paresthesias of the right lower extremity and lower back.  Straight leg raising was negative although the Veteran did complain of pain in his lower back with tingling in the right lower extremity.  He was able to ambulate on his tiptoes and heels and he had a normal curvature of the spine.  Motor strength was 5/5 in the lower extremities and gait was normal.  Sensation was intact to light touch, pinprick and vibratory sensation.  

A January 2002 VA emergency room note shows that the Veteran presented again with complaints of low back pain and polyuria.  The Veteran stated that he was in constant severe pain and was unable to sleep with frequent trips to the bathroom to urinate.  It was noted that the Veteran had missed a primary care appointment in December 2001 and was given information to set up another primary care appointment.  

A February 2002 VA progress note shows that the Veteran reported continued lower back pain, which had become more intense in the past two weeks.  He indicated that the pain interfered with his daily activity all the time, even his intimate relations.  The Veteran was currently taking pain medications.

Physical examination showed a normal gait, 5/5 power of the muscles on both sides and equal and normal muscle tone.  There was paraspinal stenosis.  The diagnostic assessment was chronic low back pain, now on exacerbation.  The examining professional noted that he had checked with the physical therapist to see if they could help with exercise.

A March 2002 VA physical medicine and rehabilitation service progress note indicates that the Veteran had been referred for complaints of low back pain with a most recent 6 month exacerbation.  His complaint of increased urinary frequency had recently resolved.  He indicated that running and prolonged standing exacerbated his symptoms and walking relieved his symptoms.  He complained of peripheralization of pain symptoms to the plantar surface of both feet under the toes greater on the right than on the left.  Right straight leg position was preferred from sleep but had difficulty getting comfortable enough to sleep through the night regularly.  The primary region of pain was reported as the lumbosacral paraspinal area and a small area near the right posterior superior iliac spine.  The Veteran's posture showed no notable asymmetries, the Veteran's reflexes appeared normal and the Veteran's sensory functioning was intact to light touch in the bilateral lower extremities.  

It was noted that the Veteran walked with a guarded posture and preferred use of the left upper and lower extremities.  He demonstrated decreased trunk rotation and arm swing.  There was no use of assistive devices.  The diagnostic assessment was that the Veteran presented with increased muscle tone and increased muscle guarding of the lumbosacral spine secondary to chronic irritation of L5 and S1 spinal nerve.  It was noted that the chronic nature of the Veteran's pain was interfering with his ability to perform his activities of daily living and his need for rest.  

A subsequent April 2002 physical medicine progress note indicates that the Veteran presented with pain in the low back only.  He did report occasional tingling in the feet, more often on the right.  He reported using a heating pad at home with some relief and reported some relief, about 4 hours, following stimulator and moist heat pack treatment on his last visit.  

Physical examination showed no significant true leg length discrepancy.  Trial prone extension produced mild tingling in the right foot, which resolved with return to prone position.  Manual upslip treatment was performed on the right in prone position with minimal relief.  The Veteran went through a series of simple postural exercises, which were performed without difficulty.  The Veteran reported near complete pain relief with moist heat pack and interferential E-stim modality treatments.   It was noted that the Veteran appeared to prefer spinal flexion over extension activities.  It was also noted that he required progressive lumbar stabilization exercises and postural control training.  

A later April 2002 VA physical medicine progress note indicates that the Veteran presented with worse back pain due to a trip the day before.  The trip caused him to experience symptoms in his feet.  He reported a pain level of 9/10.  He indicated that he had not been doing his exercises or using a lumbar roll as instructed.  He was able to demonstrate only one of his assigned exercises.  He was given quadripolar interferential electronic stimulation over the low back with concurrent moist heat pack with pain relief to 8/10.  The assessment was that the Veteran was not appropriate for continued physical therapy.  He reported that his pain had not improved and he was not compliant with any aspect of the treatment program, even basic positioning for improved posture and spine support.  It was noted that he would likely require other medical intervention.  

A December 2003 VA progress note shows that the Veteran was continuing to complain of low back pain and was to be seen in the pain clinic.   

A February 2004 MRI of the lumbar spine produced a diagnostic impression of mild degree of degenerative disk spondylosis at L4-5 and L5-S1.  There was no indication of spinal canal stenosis or herniated disk.  The condition of the lumbar spine was unchanged from the previous study.  

A July 2004 VA progress note indicates that the Veteran reported low back pain continuing all the time and radiating to both extremities.  The diagnostic assessment was low back pain, chronic.  A subsequent December 2004 VA progress note indicates that the Veteran reported worsening of his low back pain.  The Veteran indicated that he had been even less active due to the pain and that it sometimes interfered with sleeping.  The diagnostic assessment was chronic low back pain, most likely spondylosis, with lower back sprain and strain most likely factors.  

A January 2005 VA pain clinic assessment shows that the Veteran reported constant sharp pain in the low back with bilateral lower leg aching and throbbing of both feet and soreness.  He also indicated that he experienced intermittent numbness of both feet.  Driving aggravated his symptoms and laying down flat on his back or stomach helped alleviate them.  The Veteran noted that he was still able to exercise regularly.

The Veteran indicated that he slept about four hours per night but did nap for about 30 minutes several times per day.  He indicated that he had lost 20 pounds per day because he did not have an appetite.  He also walked two miles a day and exercised regularly.  

The Veteran presented without the use of a mobility device, with a strong and stable brisk gait without noted difficulty or discomfort.  He sat comfortably in a chair with only minimal position changes.  He was to be considered for an epidural steroid injection.  

A March 2005 VA primary care note indicates that the Veteran was complaining of an unusual incident three weeks prior where he said that he was exercising and his left leg got numb except for an area lateral and above the left lateral talus.  The Veteran indicated that he felt heaviness and tightness, felt like his balance was off and that his left side was slower than his right side.  

A March 2005 pain clinic note indicates that the Veteran was experiencing low back pain radiating to the thighs and feet, with more radiation on the left.  He indicated that the left thigh and legs felt numb all the time and that his problems increased on standing, lifting and riding.  Physical examination showed a mild antalgic gait with straight leg raise less than 40 degrees bilaterally.  There was no motor deficit and touch and pin-prick sensation was subjectively reduced in the left leg and thigh in all areas.  

A subsequent March 2005 VA progress note shows that the Veteran received a lumbar epidural steroid injection in the L3-4 intervertebral space.  

In a September 2005 rating decision, the RO granted service connection for low back disability, radiculopathy of the left lower extremity and radiculopathy of the right lower extremity.  For the low back disability, a 10 percent rating was assigned effective April 19, 2001 and a 20 percent rating was assigned effective November 1, 2001.  For the left lower extremity radiculopathy, a ten percent rating was assigned effective November 1, 2001.  For the right lower extremity radiculopathy, a noncompensable rating was assigned effective November 1, 2001

A December 2005 VA neurology consultation note shows that the Veteran underwent a motor conduction nerve study.  The study was normal except for the sensory nerve action of the left ulnar nerve, which was slightly prolonged.  The Veteran complained of chronic pain in the anterior thigh and lower lateral posterior calf.  He also indicated that he experienced cramping in the lower lateral leg and calf, along with radiating and throbbing pain.  

An April 2006 VA primary care note shows that the Veteran reported a worsening of his lower back pain.  On examination, the Veteran's gait was steady.  The pertinent diagnostic assessment was low back pain, chronic.  In an addendum, the examining nurse noted that the Veteran received gluteal pain injections per a physician's order.  A subsequent October 2006 progress note shows that the Veteran received another set of gluteal injections.  

In his August 2006 notice of disagreement, the Veteran indicated that from 2000 to 2003 he was using a cane with his herniated disc.  From 2004 to the present, he reportedly had experienced severe nerve damage to his lower body, especially his legs.  He indicated that he had permanent nerve damage in his left leg.  He reported that his balance was off, that he had severe joint pain from arthritis as a residual of his lower back strain, that he walked with a permanent limp as a residual of his lower back strain.  He used to work in construction and in different plant companies, making $500 per week and currently he could not make that much money in a month.  He indicated that the pain medicine he had been taking did not help his back pain.  

On February 2007 VA peripheral nerves examination, the Veteran reported that he was experiencing continued low back and nerve pain.  He was taking Mobic three times a day for pain along with daily marijuana.  He reported numbness, tingling and pain in the lower extremities.  Motor examination showed normal muscle strength and no functional impairment.  It was noted that the sural and the deep peroneal nerves were affected.  Sensory examination also showed normal findings in both lower extremities and it was again noted that the sural and deep peroneal nerves were affected.  Reflexes were also found to be normal and it was noted that the Veteran's gait and balance were abnormal.  The examiner found that there was no evidence of radiculopathy of either lower extremity.  There was nerve dysfunction and the radiculopathy had a mild effect on chores, shopping, exercise, sports, recreation and traveling and no effect on feeding, bathing, dressing, toileting or grooming.  

A March 2007 MRI of the lumbar spine produced a diagnostic impression of spondylosis.  At the L4-5 level there was disc bulging and ligamentum hypertrophy causing mild central stenosis.  At the L5-S1 level there was disc bulging greater on the right that the left causing mild impingement of the thecal sac and mild right neural foraminal stenosis.  There was normal alignment of lumbar sacral vertebra with signs consistent with desiccation at L4-5 and L5-S1.  It was noted that the Veteran had chronic low back pain flare-up for the past 4 days.  Physical examination showed limited range of motion due to pain.  There was right paralumbar tenderness and muscle spasm.  Strength was 5/5.  The diagnostic impression was spondylosis.  

A March 2007 VA history and physical indicates that the Veteran was complaining of a flare-up of low back pain for the past 4 days.  It was noted that he had been doing push-ups and sit ups when the pain flared up.  Physical examination showed limited range of motion due to pain and paralumbar tenderness and muscle spasm.  The MRI report was reviewed and the diagnostic impressions were chronic low back exacerbation and mild stenosis at L4-5 and L5-S1.  

On April 2007 VA low back examination the Veteran reported that his low back pain had gotten progressively worse.  It was noted that he had a history of decreased motion, stiffness, spasm and pain.  The pain was aching, burning and sharp.  It was moderate in severity and occurred constantly.  There was also radiation to the lower extremities of a throbbing, heavy, aching nature.  The Veteran reported flare-ups that were moderate and would occur daily for a number of hours.  A precipitating factor was exercise and alleviating factors were rest and medication.  

The Veteran indicated that he was able to walk 1 to 3 miles.  Physical examination showed pain with motion, and tenderness.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Physical examination showed normal posture, head position or symmetry in appearance and gait.  There were no abnormal spinal curvatures.  Motor strength of the lower extremities was 5/5 and reflexes were normal.  There was no thoracolumbar ankylosis.

Active flexion of the thoracolumbar spine was 90 degrees with pain beginning at 60 degrees.  Passive range of motion was also 90 degrees.  There was pain on both active and passive motion and pain after repetitive use.  However, there was no additional loss of motion after repetitive use.  

Active extension was 30 degrees with pain beginning at 10 degrees.  Passive extension was also to 30 degrees with pain beginning at 10 degrees.  There was also pain after repetitive use but it did not result in additional loss of motion.  Active right lateral flexion was 30 degrees with pain beginning at 15 degrees.  Passive right lateral flexion was also 40 degrees with pain beginning at 15 degrees.  There was pain after repetitive use but no additional loss of motion.  Active left lateral flexion was 30 degrees with pain beginning at 15 degrees.  Passive left lateral flexion was to 30 degrees with pain beginning at 15 degrees.  There was pain after repetitive use but no additional loss of motion.  

Active right lateral rotation was 30 degrees with pain beginning at 15 degrees.  Passive right lateral rotation was 30 degrees with pain beginning at 15 degrees.  There was pain on repetitive motion but no additional loss of motion.  Active left lateral rotation was 30 degrees with pain beginning at 15 degrees.  Passive left lateral rotation was 30 degrees with pain beginning at 15 degrees.  There was pain on repetitive motion but no additional loss of motion.

The examiner commented that there was pain on motion of the lumbar spine as evidenced by facial grimacing and clenching of the fist and teeth.  There was an increase in pain, weakness, fatigue and lack of endurance after repetitive motion.  There was no increase in incoordination after repetitive motion and 0 degrees loss of motion after repetitive motion.  The Veteran was able to walk on toes, heels and tandem walk.  In the past 12 months he had not had any episodes of incapacitation or of being bedridden.  

The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with mild disc bulging and spondylosis.  He also indicated that the Veteran had associated radiuclopathy of both extremities.  The examiner found that these disabilities had no effect on bathing or toileting, a mild effect on grooming, dressing, bathing and shopping, a moderate effect on chores, a severe effect on recreation and prevented exercise and sports.  

In a May 2007 statement, the Veteran indicated that it seemed like every three or four months he experienced an exacerbation of low back pathology where he would lose almost all of the strength in his back.  He indicated that currently he had only about 50% strength in his back. 

On October 2007 VA knee examination, the Veteran reported that he occasionally took a muscle relaxant for his low back pain.   

A March 2011 VA progress note indicates that the Veteran was complaining of pain rated at 10/10 to the center of the lower back.  The Veteran reported the pain as sharp and aching and indicated that it had escalated over the week.  He had fallen that morning and his back hurt so bad that he had to crawl to his bedroom and pull himself up to his bed.  The Veteran reported that he was taking Advil for pain with little relief.  He also reported increased urinary frequency at night.  The Veteran was given intramuscular pain injections and was also given a 10 day prescription of pain medication.  He was instructed that rest, moist heat, stretching and exercise might help alleviate the pain.  The diagnostic impression was chronic low back pain exacerbation and history of mild spinal stenosis at L4-5 and L5-S1.  

On March 2011 VA examination, the Veteran presented with a pole like cane, which he stated that he had been using secondary to chronic lower recurrent back pain.  He had had braces in the past but he did not have a brace on for the examination.  During flare-ups the Veteran indicated that on average his pain was seven on a scale of one to ten.  The frequency was daily with a duration of several hours.  The Veteran indicated that he no longer took over the counter medications nor marijuana as none of this helped with his back pain.  

The Veteran reported continued lower back pain which radiated down his left leg more than the right.  There had not been any incapacitating episodes of back pain over the past 12 months for which the Veteran had been prescribed bedrest.  There was no lumbar spine ankylosis.

Physical examination showed that the Veteran had a slow, stiff antalgic gait.  There was normal curvature and he had bilateral palpable spasms in the lumbar region with tenderness to palpation of the lumbar vertebral bodies and lumbar paraspinous musculature.  Active range of motion was 85 degrees flexion, 28 degrees extension, 28 degrees right lateral flexion, 26 degrees left lateral flexion, 80 degrees right rotation and 75 degrees left lateral rotation.  The Veteran was able to perform three toe touches with spinal motion following them of 78 degrees forward flexion, 27 degrees extension, 21 degrees right lateral flexion, 22 degrees right lateral flexion, 70 degrees left rotation and 68 degrees right rotation.  The Veteran did not exhibit any incoordination, weakness or fatigability.  His additional limiting factor for repetitious activity was pain supported by facial grimacing and verbalizing pain throughout range of motion.  Straight leg raising on the right was to 58 degrees and to the left was to 75 degrees.  Sensation was found to be intact to pinprick and vibration.  Motor strength was five out of 5 plus in the upper and lower extremities, flexors and extensors.  The Veteran was able to ambulate without his cane on his toes, heels and tandem walk.  There was no spinal ankylosis.

An MRI of the lumbar spine produced a diagnostic impression of multilevel lumbar spondylitic changes with no significant interval change.  Nerve conduction studies were normal.  However, a radiculopathy diagnosis was maintained based upon the MRI result of diffuse disk bulge, symmetrically more toward the left side with mild neuroforaminal narrowing at L5-S1.  It was the examiner's opinion that the Veteran did have an L5-S1 radiculopathy despite the negative nerve conduction study.  The Veteran was also diagnosed with degenerative disc disease of the lumbar spine L4-5, L5-S1.  The examiner noted that the Veteran gave a history of pain that radiated down both legs at times but mainly on the left.  He also noted that MRI was more sensitive in revealing early radicular symptoms than the nerve conduction study.  Additionally, the examiner indicated that the Veteran likely did not get radicular symptoms on the right until he was in a position, which precipitated a compromise of his back such as bending, squatting or even sitting on a commode.   

In a May 2011 statement the Veteran indicated that he had lost about 50 percent of his body strength due to his low back disability.  Also, when his pain was severe, he had almost no strength.  These "incapacitating episodes" could last anywhere from 4 to 6 weeks or 2 to 3 months.  The Veteran indicated that when these incapacitating episodes occurred, he did not need anyone to tell him that he needed bed rest because he had no choice but to lie down.  In the last year he had had at least two of these episodes, lasting for 2 to 3 months at a time.  The last episode he had had was from April 2011 to the end of May 2011.  

The Veteran also indicated that during the March 2011 VA examination, the Veteran's posture was not erect as he was undergoing a low back exacerbation causing a slightly "crooked over to the front" posture.  He also indicated that his posture was not erect when walking.  Further, the Veteran asserted that every segment in his lower back had abnormalities, which caused him to have incapacitating episodes anywhere from 2 to 3 months at a time.  Thus, he felt that he should be assigned a rating much higher than 20 percent.  Additionally, the Veteran indicated that all the abnormalities shown by the March 2007 MRI resulted in a "perfect storm" for severe bone aching nerve pain, which caused the incapacitating episodes.  These circumstances caused severe pain and suffering and interfered with employment.  The Veteran also indicated that he was taking several medications for pain.  

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2009). Separate diagnostic codes identify the evaluations to be assigned to the various disabilities. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  The Board finds, however, that staged ratings, other than those already assigned, are not warranted here. 

The difficulty in rating functional loss due to factors such as pain on use was recognized by the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995). There, the Court noted that the VA examination relied upon to rate the veteran's disability had merely included findings as to the range of motion at the time of the examination, without accounting for factors enumerated in 38 C.F.R. § 4.40.   The Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10  was quoted for the proposition that a rating examination must include a "full description of the effects of disability upon the person's ordinary activity." DeLuca, 8 Vet. App. at 206 (emphasis added). In order to effectuate that requirement, the Court explained that when the pertinent diagnostic criteria provide for a rating a disability on the basis of loss of range of motion, determinations regarding functional loss "should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id.   

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating intervertebral disc syndrome were amended. See 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2005), effective September 23, 2002. See 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002).  Effective September 26, 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243 (2006)). 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations). 
Under the version of the rating code for intervertebral disc syndrome in effect at the time of the Veteran's claim, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief. 38 C.F.R. 4.71a , Diagnostic Code 5293 (2002). 

The Board notes that, under the old criteria, degenerative disc disease could also be evaluated under Diagnostic Code 5292. Diagnostic Code 5292 assigned ratings based on limitation of motion in the lumbar spine. Under that Diagnostic Code, a 10 percent evaluation was warranted for slight limitation of motion, a 20 percent evaluation was warranted for moderate limitation of motion, and a 40 percent evaluation was warranted for severe limitation of motion. 

Additionally, lumbosacral strain was evaluated under code 5295.  Under this Code, a 20 percent rating was assigned for lumbosacral strain when there is muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was available for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Effective on September 23, 2002, the provisions of Diagnostic Code 5293 were changed. See 67 Fed. Reg. 54345 - 54349 (August 22, 2002). Under that new version, intervertebral disc syndrome (preoperative or postoperative) is evaluated either on the total duration of incapacitating episodes over the past 12 months under Diagnostic Code 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. 

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Effective on September 26, 2003, Diagnostic Code 5293 was renumbered and revised at 38 C.F.R. § 4.71a , Diagnostic Code 5243. Under that Diagnostic Code, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002. 

Under the new general rating criteria for disabilities of the spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

The General Rating Formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Note (2). Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Note (3). The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

IV.  Analysis

A.  Low back disability

Rating in excess of 10 percent for the period from April 19, 2001 to November 1, 2001

In the instant case, from April 19, 2001 to November 1, 2001, the Veteran was not shown to have more than mild limitation of motion of the lumbar spine.  In this regard, the June 2001 VA examination showed normal range of motion of the lumbar spine, as did the October 2001 VA neurosurgery examination.  There is also no other objective evidence of record tending to indicate more than mildly limited lumbar spine limitation of motion.  Accordingly, a rating in excess of 10% is not warranted under Code 5292.  38 C.F.R. § 4.71a (2002).  

Also, while the Veteran was shown to have degenerative disc disease during this period, including a focal small herniated disc, the disc disease was not shown to be more than mild in degree.  In this regard, the June 2001 and October 2001 VA examination findings included posture and coordination within normal limits, gait within normal limits (albeit slow and guarded in June 2001), the ability to heel/toe walk, negative straight leg raising, ambulation without assistance, normal alignment and curvature of the spine, normal muscle size and tone and full strength in the lower extremities.  This evidence all tends to indicate that the Veteran's disc disease was only at a mild level.  Nor is there any other objective evidence of record during this time frame tending to indicate that the Veteran's disc disease was more than mild in degree.  Accordingly a rating in excess of 10 percent for intervertebral disc syndrome is not warranted under Code 5292.  38 C.F.R. § 4.71a (2002).  

Also, from April 19, 2001 to November 1, 2001, the Veteran's lumbosacral strain was not shown to entail muscle spasm on extreme forward bending or loss of lateral spine motion, unilateral, in standing position.  Notably, there are no objective findings of muscle spasm during this time frame and as noted above, range of motion of the lumbar spine was found to be normal.  The Veteran did clearly exhibit pain, which is consistent with the assignment of the existing 10 percent rating.  

Additional factors that could provide a basis for an increase from November 2001 have also been considered; however the evidence does not show that the Veteran had any functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, although the Veteran was found to have pain on extension in October 2001, the pain was not shown to limit the extension on initial use and there's no indication that it resulted in limitation of motion on repetitive use.  Also, the SSA residual functional capacity assessment done in September 2001 tended to indicate that the Veteran retained a significant amount of ability to lift, stand, walk, push and pull.  In the absence of objective findings of more severe limitation, the Board also finds no basis for assigning an increased rating on the basis of functional loss. 

While appellant has entered significant complaints of pain throughout this period, there are no objective findings, such as loss of motion, muscle tone, or other findings to confirm the pain in view of the rather mild objective findings recorded.  As noted, there is no functional loss due to pain during this period, beyond that contemplated.

Rating in excess of 20 percent from November 1, 2001

From November 1, 2001, the evidence does not objectively show that the Veteran's limitation of motion was more than moderate in degree at any time.  In this regard the April 2007 VA examination showed nearly normal range of motion, and even when considering  the point at which pain began, the motion was not more than moderately limited.  Similarly, during the March 2011 VA examination, range of motion was also near normal and even after three repetitions was not more than moderately limited (i.e. motion to at least 2/3 of normal in every direction).  Accordingly, a rating in excess of 20 percent under Code 5292 is not warranted for any time frame after November 1, 2001.  

Also, although the Veteran is shown to have multilevel disc disease with spondylosis, stenosis and bulging discs, the disc disease has not shown to be more than moderate in degree, with recurring attacks.  In this regard, as recently as March 2011, the Veteran was able to perform three toe touches and was able to ambulate without his cane on his toes, heels and in tandem walk.  Additionally, the Veteran has been consistently found to have normal motor functioning.  Further, during the earlier April 2007 VA examination, the Veteran affirmatively reported that he was able to walk 1 to 3 miles and was found to have normal posture and spinal curvature. Also, although the SSA decision did refer to the Veteran's degenerative disc disease as a "severe impairment", the SSA criteria for determining severity are different than those of VA and SSA determinations are not binding on VA. Thus, although the Veteran does appear to suffer from recurring attacks, the underlying disc disease is not objectively shown to be severe in degree according to VA standards..  Thus, a higher 40 percent rating is not warranted under Code 5293 for any time frame after November 1, 2001.  38 C.F.R. § 4.71a (2002).  Further, the Board notes that the Veteran has already been granted separate ratings for the neurological impairment associated with his lumbar spine disability effective November 1, 2001.  These ratings are considered below.  There is no basis in the record for assigning any additional, separate ratings on the basis of associated neurological impairment under the applicable rating criteria.

Additionally, from November 1, 2001, the Veteran has not been shown to have a severe level of lumbosacral strain.  In this regard, he has not exhibited listing of the whole spine to the opposite side, positive Goldthwaite's sign or marked limitation of forward bending in standing position.  Although narrowing and irregularity of the joint space has been shown and although it appears that osteoarthritic changes have also been shown by the most recent MRI, abnormal mobility on forced motion has not been objectively shown.  Consequently a higher, 40 percent rating under Code 5295 is also not warranted.   

Considering the criteria for rating the Veteran's intervertebral disc syndrome on the basis of incapacitating episodes, the Board notes that such episodes have not been shown.  The Veteran has affirmatively reported that his disc disease does require frequent bedrest.  However, there is no indication or allegation in the record that the bedrest has been prescribed by a physician.  In the absence of such evidence, there is no basis for assigning a rating for intervertebral disc syndrome based on such episodes under Code 5293 (from September 23, 2002 to September 26, 2003) or under Code 5243 (from September 26, 2003).  38 C.F.R. § 4.71a.  

Considering a rating under the General Formula, the evidence does not show that forward flexion of the thoracolumbar spine has been 30 degrees or less or that ankylosis of the spine has been present.  Accordingly, from September 26, 2003, a rating in excess of 20 percent under the General Formula is not warranted.  38 C.F.R. § 4.71a, Code 5243. 

Additional factors that could provide a basis for an increase during this time frame have also been considered; however the evidence does not show that the Veteran had any functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, during the March 2011 VA examination, the Veteran still retained a significant amount of range of motion after three repetitive toe touches, while simply exhibiting pain.  He did not exhibit any incoordination, weakness or fatigability.   Additionally, although the Veteran was noted to have incoordination, weakness and fatigability, along with pain, on repetitive motion during the April 2007 VA examination, he did not experience any additional limitation during repetitive use.  Additionally, he affirmatively reported that he could walk 1 to 3 miles.  Further, although the earlier May 2002 SSA decision noted significant limitations, the Veteran was still found to have a significant level of function, including being able to lift, carry, push and pull up to 10 pounds, being able to walk and stand up to 2 hours in an eight hour day and being able to sit for up to six hours during a work day.  He was found to occasionally be able to climb ramps and stairs and to been, stoop, kneel, crouch and crawl.  Accordingly, the Board finds that the Veteran is adequately compensated for his existing functional loss by the existing 20 percent rating.  

Again, while there are significant complaints of pain, there are no objective findings such as limitation of motion or function, loss of muscle tone, diminished reflexes, or other findings that provide a basis for a higher rating.

B.  Lower extremity radiculopathy

The Veteran's bilateral radiculopathy has been rated under Code 8520.  Under this code, mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, with flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. when the involvement is wholly sensory the rating assigned to incomplete paralysis should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Additionally, companion Diagnostic Codes 8620 and 8720 provide for ratings for neuritis and neuralgia of the sciatic nerve. Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating.  38 C.F.R. § 4.123.  Neuralgia is characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve.. Both disabilities  are rated under the same scale as incomplete paralysis of the nerve, with the maximum rating available for neuralgia equal to incomplete moderate paralysis.  Id. 

Regarding the left lower extremity, the objective findings of record indicate that the Veteran's impairment is wholly sensory in nature.  In this regard, the examinations of record have not shown any objective findings of motor impairment with muscle strength consistently found to be normal.  Additionally, objective nerve testing has not actually detected any radiculopathy and the level of sensory disturbance has not been objectively shown to be more than mild in degree.  Accordingly, a rating in excess of 10 percent is not warranted. Id.  

Regarding the right lower extremity, the Board notes that the Veteran has also been diagnosed with right lower extremity radiculopathy based in part on the objective findings presented by MRI testing.  Also, the Veteran has been found to have some level of radicular symptomatology, described as pain radiating down the right leg and numbness in the foot.  Thus, while his symptoms are clearly stronger on the left side, given that wholly sensory right lower extremity radiculopathy has been established, a 10 percent but no higher rating is warranted for this extremity as well.  Id.

C.  Extraschedular consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111(2008). 


ORDER

A rating in excess of 10 percent from April 19, 2001, and in excess of 20 percent as of November 1, 2001, for residuals of low back strain with degenerative disc disease (DDD), L4-S1 is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a 10 percent but no higher rating for radiculopathy of the right lower extremity is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


